NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY MICHEAL ELLIS,                          No. 20-15666

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00228-DJH-JFM

 v.
                                                MEMORANDUM*
CIRCLE K STORES INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Gregory Micheal Ellis appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2012). We may affirm on any basis supported by the record. Thompson v. Paul,

547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

       The district court properly dismissed Ellis’s claims against defendants Circle

K Stores Inc. and Phoenix Municipal Court because Ellis failed to allege facts

sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th

Cir. 2010) (although pro se pleadings are construed liberally, a plaintiff must

present factual allegations sufficient to state a plausible claim for relief); see also

Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (a private entity is

liable under § 1983 only if the entity acted under color of state law); Simmons v.

Sacramento Cty. Superior Court, 318 F.3d 1156, 1161 (9th Cir. 2003) (state courts,

as an arm of state government, have Eleventh Amendment immunity).

       Dismissal of Ellis’s claims against defendants Phoenix Police Department

and Phoenix District Attorney’s Office was proper because Ellis failed to allege

facts sufficient to show that he suffered a constitutional violation as a result of an

official policy or custom. See Castro v. County of Los Angeles, 833 F.3d 1060,

1073-76 (9th Cir. 2016) (en banc) (discussing requirements to establish municipal

liability).

       We reject as unpersuasive Ellis’s contention that the district judge erred by

dismissing his action without oral argument.

       AFFIRMED.


                                            2                                     20-15666